CHILTON, J.r
The isolated question presented by the record is, whether the claimant should have been permitted to .prove by the witness, Bates, the advice which the witness gave him in the State of Georgia, viz: that he should return to Alabama with the witness,' and endeavor to secure his indebtedness by a purchase of the slaves in controversy, from the defendant in the execution, and that he did return *586with the witness, and in a few days thereafter made the purchase. The plaintiff in the execution insisted there was fraud in the purchase of the slaves, and the bill of exceptions informs us there was some proof conducing to show the fact. It then became necessary for the claimant to explain the transaction, and the motives which prompted the purchase* Was there a debt justly due him from his guardian, W. B. Goodgame, which the circumstances required him to secure? Was he advised of these circumstances, and did he act on the advice, and incur labor and expense in travelling from the State of Georgia to Alabama to arrange the business,which, according to our experience of men’s conduct, do not ordinarily accord with the idea that the purchase was a collusive arrangement made to delay and defraud creditors? These, and the like inquiries were proper for the jury, and proof pertinent to them should not have been excluded* It is however insisted, that although the exclusion of the evidence offered to be made by the witness, Bates, may have-been erroneous, still this court should not reverse, as the plaintiff in error has not been prejudiced, there being no proof, as is insisted, of consideration for the sale from W. B. Goodgame to the claimant. The facts set out in the bill of exceptions show, that the purchase was made by the claimant of his guardian, some two or three years after he had attained his majority. That the consideration was the extinguishment of certain notes then held by claimant against W. B. G., for twelve hundred dollars, which at the time of sale were delivered up. That the father of claimant, upon his death, left property, to a distributive share of which the claimant was entitled, and that pending the claimant’s minority, the defendant in the execution became his guardian, viz : in the year 1835. The claimant, during his minority, was not entitled to receive the property left by his deceased father, and his guardian was the proper custodian of his effects. It was his duty to have reduced the ward’s property to possession, and to have made it valuable. If he discharged his duty, he was liable to his ward for the prooperty — if he failed to discharge it, by which the property was lost to the ward, he is equally liable for the consequences of such failure; so that we are not prepared to say, that the state*587ment in the bill of exceptions, “ that there was no evidence of any indebtedness from the defendant in execution to the claimant, on account of said guardianship,” is a legitimate sequence from the facts therein stated. But we construe the bill of exceptions to mean, there was no direct or positive testimony on the subject, as otherwise it would be repugnant.
We come then to the conclusion, that as the advice given by the witness, Bates, to the claimant, which induced him to come from the State of Georgia to Alabama, was competent to show the intention with which he came, and the motive which incited him to make the journey, and as its exclusion may have prejudiced the claimant, that the circuit court erred in not admitting it.
The view which we' have taken as to the admissibility of the testimony of the witness, Bates, accords with the views expressed by this court, upon a case very analagous to the one at bar, and in which such proof was held admissible. See Goodgame v. Cole & Co. 12 Ala. 77.
Let the judgment be reversed and the cause remanded.